Citation Nr: 1129339	
Decision Date: 08/09/11    Archive Date: 08/16/11

DOCKET NO.  06-34 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for a left hip disorder, including as secondary to service-connected pes anserine bursitis/tendinitis of the left knee.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Sherrard, Associate Counsel



INTRODUCTION

The appellant enlisted in the U.S. Army Reserve in September 1979 and served in the Reserve and then the National Guard, from which she retired with 20 years of service in July 2000.  Her Personnel Qualification Record, DA Form 2-1, reflects that she was ordered to three weeks of active duty for training (ADT), for her basic combat training, from October 29 to November 16, 1979, at Fort McClellan, Alabama.  The record does not document other specific dates of ADT over the years, other than a Statement of Medical Examination and Duty Status, DA Form 2173, which shows she was ordered to two weeks ADT for annual training from June 15 to 28, 1992, at Fort Jackson, South Carolina.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a June 2006 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  The Board remanded the claim for additional development in an April 2009 decision.  In addition, the Board remanded the issue of entitlement to service connection for a left knee disorder.  However, the RO subsequently granted service connection for pes anserine bursitis/tendinitis of the left knee in an August 2010 rating decision, a total grant of the benefits sought on appeal.  Thus, the knee issue is not before the Board.  As discussed below, the development requested with regard to the hip claim has been completed, and the claim is now appropriate for appellate review.  


FINDINGS OF FACT

The competent and probative evidence weighs against a finding that the Veteran's left hip disorder is due to any incident or event in active service, or that it is proximately due to or the result of her service-connected left knee disability, on either a causation or aggravation basis.  



CONCLUSION OF LAW

The Veteran's left hip disorder was not incurred in or aggravated by service, nor is it shown to be due to, the result of, or aggravated by her service-connected left knee disability.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide, in accordance with 38 C.F.R. § 3.159(b)(1) (2010).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  


If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice, nor, as discussed below, has the Board identified any.

In April 2006, VA sent the Veteran a letter informing her of the types of evidence needed to substantiate her claim and its duty to assist her in substantiating her claim under the VCAA.  The letter informed the Veteran that VA would assist her in obtaining evidence necessary to support her claim, such as medical records, employment records, or records from other Federal agencies.  She was advised that it is her responsibility to provide or identify, and furnish authorization where necessary for the RO to obtain, any supportive evidence pertinent to her claim.  See 38 C.F.R. § 3.159(b)(1).  Although no longer required, the appellant was also asked to submit evidence and/or information in her possession to the RO.  In addition, the letter described how VA calculates disability ratings and effective dates.  

The Board finds that the contents of the April 2006 letter satisfied the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and assist, including the requirements set forth by the Court in Dingess, supra.  In addition, the June 2006 rating decision, October 2006 SOC, and November 2006 and August 2010 SSOCs explained the basis for the RO's action, and the SOC and SSOCs provided her with additional 60-day periods to submit more evidence. 

Thus, it appears that all obtainable evidence identified by the Veteran relative to her claim has been obtained and associated with the claims file, and that neither she nor her representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  

It is the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of her claim, and to respond to VA notices.  

With regard to VA's duty to assist, VA obtained the Veteran's service treatment records (STRs) and private treatment records. 

As mentioned above, in an April 2009 decision, the Board remanded the claim for further development.  Specifically, the Board stated that attempts should be made to obtain records of her periods of active duty for training in addition to the 1979 and 1992 periods of ADT already documented.  In addition, a VA examination was needed to obtain a medical opinion regarding whether a nexus existed between the Veteran's hip disorder and her now service-connected knee disability.      

Following this Board's remand, the Veteran's active duty records were obtained and associated with the claims file.  In addition, a VA examination was conducted in December 2009 that included an opinion regarding the likelihood of a nexus between the Veteran's current hip disorder and both active service and the knee disorder.  Thus, it appears that all development requested by this Board in its April 2009 remand has been completed to the extent possible, and no additional development is required.   

Accordingly, we find that VA has satisfied its duty to assist the Veteran in apprising her as to the evidence needed, and in obtaining evidence pertinent to her claim under the VCAA.  Therefore, no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefits flowing to the 
Veteran.  The Court of Appeals for Veteran Claims has held that such remands are to be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Service Connection

A.  Applicable Law

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303(a) (2010).

Where there is a chronic disease shown as such in service or within the presumptive period under 38 C.F.R. § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

The Court of Appeals for Veterans Claims has held that, in order to prevail on the issue of service connection, there must be:  (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Secondary service connection may be established, under 38 C.F.R. § 3.310(a), for non-service-connected disability which is aggravated by service connected disability.  "Aggravation" is defined for this purpose as a chronic, permanent worsening of the underlying condition, beyond its natural progression, versus a temporary flare-up of symptoms.  In such instance, a veteran may be compensated for the degree of disability over and above the degree of disability which existed prior to the aggravation of the non-service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Effective from October 10, 2006, 38 C.F.R. § 3.310 was amended.  See 71 Fed. Reg. 52,744 (2006).  The new regulation appears to place additional evidentiary burdens on claimants seeking service connection based on aggravation, specifically in terms of requiring the establishment of a baseline level of disability for the non-service-connected condition prior to the claimed aggravation.  Because the new law appears more restrictive than the old, and because the Veteran's current claim was already pending when the new provisions were promulgated, the Board will consider this appeal under the law in effect prior to the amendment.  See, e.g., Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (new regulations cannot be applied to pending claims if they may have impermissibly retroactive effects).  Moreover, based upon the facts in this case, neither the new regulation nor the law in effect prior to the amendment is more favorable, and the regulatory change does not affect the outcome herein.

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

B.  Facts and Analysis
 
The Veteran contends that she initially injured her left hip in February 1998 during annual training at Camp Graling when her shin hit a stump while on night movement.  She was thrown into the roadway while carrying a full pack and with an M16 rifle in her hand.  She contends that the trauma of this incident caused a labral tear, although it was not immediately diagnosed.     

Two or three weeks later, she was supervising a youth football event, not on miulitary duty, when she slipped in the grass and further injured her hip.  Then, in July 1998, she reported for a PT test for the National Guard and was required to run 2 miles.  She asserts that the force of her heel hitting asphalt and lack of stability of the left leg due to the labrum tear and positioning of the leg caused additional pain.  She was limping and in pain for days after the run.  She was given a physical profile in January or February 1999, and then had hip surgery in June 1999.  

Her 1979 enlistment examination report is negative for any manifestations of hip pain.  The first documentation of hip-related problems is a January 1998 note from the Grand View Hospital (Grand View) Physical Therapy (PT) Center which indicates she had complaints of lateral left knee pain.  She had been treated a year or two prior in therapy and was told at the time that the pain could be radiating from the hip area.  The doctor assessed a four month history of iliotibial (IT) band syndrome due to moderate to marked inflexibility through both hips.  PT was prescribed to increased flexibility in the hips.  

An early March 1998 letter from the Grand View PT Center indicates that she had been seen a total of 5 times for left lateral knee pain that appeared to be related to an IT band strain.  Treatment consisted of ultrasound with Hydrocortisone cream followed by a series of stretches to the hip musculature.  In February 1998, the Veteran was able to cross-country ski with decreased knee pain and minimal remaining tenderness along the lateral aspect of the IT band insertion.  Flexibility was within normal limits with minor stresses to the IT band with overpressure.  She was discharged with a home exercise program.

Several weeks later, a note from Dr. J.E.M. states that the Veteran had previously been evaluated for left knee pain consistent with suprapatellar bursitis, IT band syndrome, and vastus lateralis tendonitis.  However, she reported that she injured her lateral hip in August 1997 while playing football with a children's' group.  She had slipped sideways and hurt her hip.  She had ignored the symptoms, thinking they would improve, but had had gradual increase in both her hip and medial knee complaints.  She had mild to moderate improvements in hip mobilization techniques in a PT program at Grand View.  The doctor assessed left pes anserine, IT band syndrome, adductor, and gluteus minimus tendonitis related to her previous injury (presumably the August 1997 injury) and aggravation of her previous knee complaints.  She was told to continue PT at Grand View.  Notes from that facility indicate she had ongoing hip pain in April 1998.  An X-ray showed no acute fracture or dislocation.  

Her service records indicate that she was issued a temporary limited duty physical profile mandating no running, for patella tracking (chondromalacia) in January 1999.  The records further indicate that there was a history of a hip injury.  However, no further detail is provided.    

In April 1999, Dr. G.D.V. referred the Veteran to see Dr. C.L.P., who wrote of a complicated history related to an injury to the left hip about 2 years prior when she was playing football and caught her left leg.  She had suffered some swelling in her groin and groin pain after that injury.  An MRI, by her report, was normal.  She had undergone PT for tendinitis and hip stretching, which resulted in minimal improvement.  Dr. G.D.V. administered an injection into the region of the Sartorius origin, but the Veteran did not notice significant improvement.  Currently, she had groin pain with activity and a click in her hip with abduction movements.  X-rays and an MRI did not reveal any significant pathology.  The doctor assessed an anterior labral tear, and an arthrogram confirmed a large anterior/inferior acetabular labral tear.

The Veteran underwent a left hip arthroscopy with debridement of the anterior labral tear, performed by Dr. C.L.P., in June 1999.  She continued seeing him for follow-up treatment.  A note from May 2000 indicates she had anterior thigh pain, which was diagnosed as a Sartorius tendinitis.  PT was recommended.  

The Veteran was afforded a VA examination in December 2009.  The examiner reviewed the claims file as well as additional medical records provided to him by the Veteran.  The examiner noted the various injuries described by her, beginning with the February 1998 incident when she struck her shin on a stump, and including the slipping injury several weeks later at a football game.  She stated that she stepped in a divot while they were getting ready to supervise the game, and she felt immediate pain.  She said she thought that that was when she tore her labrum.  Then, she said that the hip injury was aggravated in July 1998 when she was forced to run 2 miles for a PT test.  The examiner assessed left hip internal derangement and left trochanteric bursitis, IT band syndrome, and a tensor fascia lata strain.  He opined that the internal derangement and labral tear occurred after her active duty training while she was supervising the youth football game, and did not occur on active duty.  Further, there was no evidence that it had worsened after the PT examination with the National Guard.  Rather, the condition stayed the same, and the history given by the orthopedic surgeon was that her pain was present since the football injury in 1998.  Therefore, the hip disorder was not caused by an injury in service and was not at least as likely as not aggravated by the pes anserine bursitis.  

She also had an inflammatory soft tissue disorder of left trochanteric bursitis, tensor fascia lata strain, and IT band syndrome, all of which developed from abnormal gait from her internal derangement of the left hip, not from an attempt of hers to protect or compensate for her pes anserine bursitis.  This was clearly shown, because the Veteran had pes anserine bursitis since 1992 but did not develop hip pain until 1999 after a direct acute trauma to this area, and had since persistently had pain in and around the intrinsic muscles of the hip as well as the hip itself.  Therefore, these soft tissue injuries were deemed by the examiner as not at least as likely as not related to the left pes anserine bursitis.  

Based on the foregoing, the Board finds that the weight of the evidence is against a grant of service connection for a left hip disorder.  

First, as described in detail above, the competent medical evidence is against a finding that the hip disorder is related to either an injury during military service or to the service-connected left knee disorder.  The medical records support the 2009 VA examiner's opinion in that the history of injury to the hip provided in multiple records on different dates is the incident when she was supervising a youth football game as a civilian, and not any injury occurring while on active duty.  Further, the 2009 VA examiner explains that the soft tissue disorders surrounding the hip are related to gait changes due to the hip disorder, and not to the knee disorder.  In addition, there are no competent opinions suggesting that the hip disorder is related to either active duty or to the knee disorder.  

Moreover, continuity of the disorder has not been established by the evidence.  The Board acknowledges that the Veteran is competent to give evidence about what she experienced; for example, she is competent to discuss her current hip pain and other experienced symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, the Federal Circuit Court has held that in certain situations, lay evidence can even be sufficient with respect to establishing medical matters such as a diagnosis.  Specifically, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit commented that competence to establish a diagnosis of a condition can exist when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

Similarly, the Court of Appeals for Veterans Claims has held that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Furthermore, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, the resolution of issues which involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, requires professional evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

In the present case, the Veteran's hip pain is found to be capable of lay observation, and thus her statements constitute competent evidence.  The Board must now consider the credibility of such evidence.  The Veteran's service records show no evidence of an injury to the hip while on duty.  Indeed, as mentioned above, the records are consistent in describing a hip injury that occurred while supervising a youth football game as a civilian.  There is no documentation of hip pain following an injury to the shin, or of hip complaints following a PT test in 1999.  Indeed, the physical profiles contained in the service records suggest that the profiles were given in early 1999 for a knee disorder.  Thus, while she appears to be sincere in her belief as to service connection, in light of these factors, the Veteran's current statements to the effect that she has experienced continuous symptomatology since an injury on active duty, while competent, are not deemed to be credible.  Therefore, the absence of documented complaints or treatment for a hip injury while on active duty is more probative than her current recollection as to symptoms experienced in the distant past.  See Curry v. Brown, 7 Vet. App. 59 (1994).  Moreover, there are no competent opinions relating the hip disorder to active duty or to a service-connected disability.  Indeed, the only competent nexus opinion is unfavorable.  Accordingly, continuity of symptomatology is not established by either the competent evidence or the Veteran's own statements.
   
Since the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a left hip disorder, the benefit-of-the-doubt doctrine is inapplicable and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53 (1990). 



ORDER

Service connection for a left hip disorder is denied.  



____________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


